Ibach, C. J.
— Appellee as administrator recovered $1000 damages for the negligence of appellant in causing the death of Florence Langman, his decedent. The case is a companion to Chicago, etc., R. Co. v. Daun (1913), ante 382, between the same parties, in which appellee recovered as administrator of the estate of Edward! Langman deceased. Edward and Florence Langman were husband and wife, and were killed by appellant’s car while driving in a buggy over a highway crossing. The causes were consolidated for trial below, and the records are precisely the same, the same interrogatories asked and the same answers returned in both eases, while the same error is assigned here. The only difference in the situation of the parties is that Edward Langman was driving the horse at the time of the collision. The questions presented by this appeal are fully decided in the case of Chicago, etc., R. Co. v. Daun (1913), ante 382, 101 N. E. 731, and upon the authority of that ease the judgment is affirmed.